Citation Nr: 0615045	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  98-11 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for disability manifested 
by bilateral ear pain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to March 1955.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision of the Chicago Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Travel Board hearing 
was held before the undersigned at the Indianapolis RO in 
March 2006.


FINDINGS OF FACT

The veteran's current disability manifested by bilateral ear 
pain is not shown to be due to disability that was incurred 
or aggravated in service.  


CONCLUSION OF LAW

Service connection for disability manifested by bilateral ear 
pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005) 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, at 120, the Court held that where notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing the notice prior to the initial 
AOJ adjudication.  Instead, the claimant has the right to 
timely content-complying notice and proper subsequent VA 
process.  Here, the initial adjudication preceded enactment 
of the VCAA.  The appellant was provided VCAA mandated notice 
by a November 2005 letter.  This letter explained what the 
evidence needed to show to substantiate the claim and VA's 
and the veteran's respective responsibilities in claims 
development.  It also specifically asked the veteran to 
submit any evidence in his possession that pertained to the 
claim.  Although the veteran was not provided notice 
regarding criteria for rating the disability at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) such notice would only be relevant if 
the benefit sought was being granted.  He was given ample 
time to respond after VCAA notice was given.  Significantly, 
beginning with a letter in June 1997 right after he filed his 
claims seeking service connection the veteran has been kept 
advised of what type of evidence was necessary to support his 
claim, of what records were or were not available, and of 
what the evidence showed.  He was kept advised of the status 
of his claim and afforded ample opportunity to participate in 
the adjudicatory process, and the claim was reviewed when 
additional information was received.  See June 1998 statement 
of the case (SOC) and October 2005 supplemental SOC.  He is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way.

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He was 
afforded a VA medical evaluation in July 2005.   Because the 
veteran's service medical records (SMRs) were apparently 
destroyed by a fire at the National Personnel Records Center 
(NPRC), VA is under a heightened duty to assist him in 
obtaining evidence that might substantiate his claim, 
including seeking service medical information from alternate 
sources.  The RO fulfilled this duty by informing him in an 
August 1997 letter that his service medical records appeared 
to have been destroyed by fire and asking him to identify any 
ear treatment he received in service.  In October 1997, after 
he indicated that he was treated at Fort Sill, Oklahoma from 
1954 to 1955, the RO sought those records through the NPRC, 
and in January 1998, the NPRC responded that they would need 
the exact month and year the veteran was treated and his 
complete unit information (i.e. company, battalion and 
regiment) at the time of the treatment in order to make such 
a search.  As the veteran did not provide these details, the 
RO was unable to conduct any further development regarding 
alleged ear treatment in service.  VA's duty to assist the 
veteran in the development of facts pertinent to his claim is 
met.  He is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time.

II.  Factual Background

The veteran's DD 214 reveals that his military specialty was 
cannoneer.  As was noted, his service medical records were 
apparently destroyed by a fire at the NPRC, and alternate 
source records cannot be sought due to insufficient 
information regarding identifying information for the 
records.

A March 1980 private hospital record showed a diagnostic 
impression of right chronic otitis media, rule out 
cholesteatoma.  In February 1978 the veteran had reported 
pain in his right ear and tinnitus and physical examination 
revealed some hyperemia of the tympanic membrane in the 
posterior superior quadrant but no perforation was seen.  He 
was treated for otitis with ear drops and systemic 
antibiotics with no evidence of improvement.  Consequently, 
in March 1980 it was felt that an exploratory tympanectomy 
was in order to rule out cholesteatoma.  Tympanogram showed a 
flattening in the right ear consistent with negative pressure 
versus a mass in the middle ear.  A later March 1980 private 
surgical record shows that the veteran underwent a right 
exploratory tympanotomy and insertion of a pressure 
equalizing tube.  Surgical findings included a thickened, 
scarred right tympanic membrane.  The March 1980 discharge 
summary shows a final diagnosis of right chronic otitis media 
with no mass lesion found in the middle ear.  All findings 
were consistent with chronic Eustachian tube dysfunction and 
thickening of the tympanic membrane.  

September 1980 private hospital records show that the veteran 
was admitted because he had developed infection with removal 
of the pressure releasing tube and a persistent perforation.  
Since being seen in July 1980, he had had intermittent 
infection, with discharge and drainage from the right ear 
with associated otalgia, as well as tinnitus.  A right 
tympanoplasty, type I, with medial placement of a temporalis 
muscle fascia graft was performed and the veteran's 
postoperative course was unremarkable.  The discharge 
diagnosis was right chronic otitis media.  

VA outpatient records from 1996-1997 show treatment for ear 
pain and infection.  A progress note in August 1996 shows 
that he was continuing to have intermittent purulent 
discharge in the right ear.  Physical examination revealed 
scarring and opacification of the right tympanic membrane and 
severe fibrosis/scarring of the ear canal.  The tympanic 
membrane was perforated and deformed. In April 1997 his right 
ear was noted to be clean with some crusting and his left ear 
was noted to be clear.  The diagnosis was pruritis of the 
right ear with mastoidectomy.  

In a July 1997 statement the veteran reported that he 
experienced ringing in his ears in service from the heavy 
artillery sounds and he went on sick call and was only given 
aspirin at sick bay so he did not return for subsequent 
treatment. 

In his April 1998 Notice of Disagreement, the veteran 
indicated that his ears hurt when he left service and that he 
took ear drops for many years, which helped some.  He alleged 
that his ears were damaged before he became a boilermaker.  

A February 2005 VA progress note shows that the veteran was 
treated for otitis externa and media.

On July 2005 VA examination, the examiner found that the 
veteran's bilateral ear pain was likely due to Eustachian 
tube dysfunction and not likely due to his military service 
as he had a history of recurrent otitis media and tympanic 
membrane perforation requiring tympanoplasty.  He also found 
that the veteran's tinnitus was at least as likely as not 
caused by, or a result of, his service as a cannoneer.  
Physical examination showed evidence of some right tympanic 
membrane posterior desclimated debris bilaterally.  There was 
minimal taking up (approximately 5 percent) of the surface 
area of the tympanic membrane.  The examiner found that the 
veteran did not have any current active ear disease or 
current complications of his ear disease.  

In an October 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus.  

At his March 2006 Board hearing the veteran testified that he 
currently had bilateral ear pain.  He related that after 
service he went to his doctor for a long time and finally put 
a tube in his ear.  However, the doctor's office did not have 
records of that treatment.  The ear never did heal and so he 
had to have surgery.      

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the veteran has a disability 
manifested by ear pain.  The question before the Board is 
whether the underlying disability/pathology responsible for 
the ear pain may be service connected.  In that regard, it is 
noteworthy that the veteran's ear pain has been attributed to 
disability such as Eustachian tube dysfunction/chronic 
otitis.   He has had (at least) two ear surgeries, and the 
July 2005 VA examiner noted ear disease, albeit inactive.  
However, there is no competent evidence that this ear 
disability is/or may be related to service (or to a service 
connected disability; see 38 C.F.R. § 3.310).  As service 
medical records are unavailable, the focus must be on the 
best evidence that is available.  While the veteran reports 
that postservice he was seen by a private physician, he has 
indicated that that physician's records are unavailable.  He 
has not reported being seeing for ear pain complaints at his 
many year place of employment as a boilermaker.  In fact, the 
record does not contain any documentation of treatment for 
ear disability manifested by pain or infection until 1980, 
some 25 years after discharge from active service.  In 1980 
it was noted that the veteran had been seen in 1978.  So for 
23 years after service there is no record of complaints, 
findings, or diagnosis of the disability manifested by ear 
pain that is at issue in this appeal.  Such a long interval 
between service and the initial postservice manifestation of 
the disability for which service connection is sought is, of 
itself, a factor for consideration against a finding of 
service connection.  

Furthermore, the only competent evidence (medical opinion) of 
record that specifically addresses the question of a 
potential nexus between current ear disease manifested by 
pain and service, the opinion of the examiner on July 2005 VA 
examination, explicitly found that it was unlikely that the 
veteran's pain causing ear disease was due to his military 
service.  Because he is a layperson, the veteran's own 
allegations that his ear disease was manifested in, and/or is 
related to service, are not competent evidence.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Without any competent evidence that the veteran's ear 
disability manifested by pain was incurred or aggravated in 
service, or is related to a service connected disability, the 
preponderance of the evidence is against his claim.  Hence, 
it must be denied.  


ORDER

Service connection for a disability manifested by bilateral 
ear pain is denied.    



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


